Citation Nr: 1043083	
Decision Date: 11/16/10    Archive Date: 11/24/10	

DOCKET NO.  04-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain.   

2.  Entitlement to a disability rating in excess of 30 percent 
for a mood disorder with depressive features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the VARO in Los 
Angeles, California, and a July 2004 rating decision of the VARO 
in Cleveland, Ohio.  In a decision dated in February 2006, the 
Board denied entitlement to an increased evaluation for the 
Veteran's lumbosacral strain, rated as 40 percent disabling, and 
entitlement to an increased rating for a mood disorder with 
depressive features, rated as 30 percent disabling.  The Veteran 
then appealed the determination to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2007, the Court 
granted a Joint Motion for Remand by the parties.  

The Board then remanded the case in May 2007 to ensure compliance 
with the Joint Motion for Remand.  The Veteran's Social Security 
Administration records were associated with the claims file and 
the case was returned to the Board for appellate review.  

In a preconference hearing before the Veteran's personal hearing 
with the Board in Washington, D.C. in June 2010, the Veteran and 
his representative indicated that they were withdrawing the issue 
of the Veteran's entitlement to an effective date earlier than 
March 5, 1999, for the award of a total disability rating based 
on unemployability due to the severity of his service-connected 
disabilities.  Accordingly, the criteria for withdrawal of the 
appeal by an appellant have been met.  38 U.S.C.A. § 7105 (2002); 
38 C.F.R. § 20.204 (2010).  

For reasons set forth below, the remaining issues listed on the 
title page are REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran should further action be required.  


REMAND

At his personal hearing conducted in June 2010, the Veteran 
testified that both his back and his psychiatric disabilities had 
worsened in the past several years since he was last examined by 
VA for compensation purposes in 2006.  Indeed, the Veteran 
testified that he had not been examined for his back difficulties 
since 2001 and he opined "that wasn't a full exam."  Remand is 
necessary for more current VA examinations.  The VA examinations 
of record are essentially stale in view of the Veteran's new 
complaints for the length of time that has elapsed since prior 
examinations.  As the record is not adequate to permit the Board 
to fairly and accurately adjudicate the issues on appeal, remand 
is in order for another VA examination with regard to each issue.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 3.326, 3.327 
(reexamination will be requested when there is need to verify the 
current severity of disability or if it is likely that there is a 
material change in the disability); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In view of the foregoing, the case is REMANDED for the following:  

1.  The Veteran should be contacted and 
asked to provide information with regard to 
all health care providers from whom and 
from where he has received treatment and 
evaluation for the disabilities at issue 
since 2008.  Appropriate action should be 
taken to associate with the claims file all 
indicated treatment records.  In 
particular, the VA medical facility in 
Santa Barbara, California, should be 
contacted and asked to provide copies of 
any visits of the Veteran at that facility 
since 2008.  

2.  Thereafter, the Veteran should be 
accorded an examination by a physician 
knowledgeable in psychiatry for the purpose 
of determining the current level of 
severity and manifestations of his 
service-connected psychiatric disorder.  
All indicated tests and studies should be 
completed and all clinical manifestations 
should be reported in detail.  The examiner 
is asked to assess the degree of social and 
industrial impairment and to include a 
Global Assessment of Functioning Scale 
Score with an explanation of what the 
assigned score represents.  Since it is 
important that each disability be viewed in 
relation to its history (38 C.F.R. § 4.1) 
the claims file must be made available to 
the examiner for review and this should be 
so indicated in the report of examination.  

3.  The Veteran should also be accorded an 
examination by a physician knowledgeable in 
orthopedics for the purpose of determining 
the current severity of his service-
connected low back disability, particularly 
with regard to functional impairment.  The 
claims file must be made available to the 
examiner for review and this should be so 
indicated in that part of that examination.  
The examiner should note all relevant 
symptoms and abnormal clinical findings and 
specifically determine whether there is any 
additional functional loss (that is 
additional loss of motion) supported by 
adequate objective findings or additional 
loss of motion due to weakness of movement, 
excess fatigability, incoordination, or any 
other relevant symptom or sign.  The 
examiner should also make note as to 
whether the Veteran experiences any 
incapacitating exacerbations, and, if so, 
the frequency of those exacerbations.  

4.  The Veteran should be notified that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of his claims.  The 
consequences of failure to report for any 
scheduled VA examination without good cause 
may include denial of the claim.  38 C.F.R. 
§ 3.655 (2010).  If the Veteran does not 
report for the aforementioned examinations, 
the documentation should show that notice 
of the scheduled examination was sent to 
the last known address of record, and 
indicate whether any notice that was sent 
was returned as undeliverable.  

5.  After undertaking the development 
above, the claims should be readjudicated.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case.  
They should then be given an appropriate 
period of time in which to respond.  Then, 
the case should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



